       Case 1:19-cv-00140-LMG Document 84      Filed 05/06/21   Page 1 of 13




              UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE THE HONORABLE LEO M. GORDON, SENIOR JUDGE
________________________________________________
                                                )
M S INTERNATIONAL INC.,                          )
BRUSKIN INTERNATIONAL, LLC,                      )
FOSHAN YIXIN STONE COMPANY LIMITED, )
                                                 )
                     Plaintiffs,                 )
                                                )
      and                                       )     Consol. Court No. 19-00140
                                                 )
BRUSKIN INTERNATIONAL, LLC DBA,                  )
BELSTONE PRODUCTS,                               )
ARIZONA TILE LLC,                                )
                                                 )
                     Plaintiff-Intervenors,      )
                                                 )
          v.                                     )
                                                )
UNITED STATES,                                   )
                                                )
                     Defendant,                  )
      and                                        )
                                                 )
CAMBRIA COMPANY LLC,                             )
                                                 )
                     Defendant-Intervenor.       )    PUBLIC DOCUMENT
________________________________________________)
             ____________________________________________________

 REPLY BRIEF OF FOSHAN YIXIN STONE COMPANY LIMITED IN SUPPORT OF
    USCIT RULE 56.2 MOTION FOR JUDGMENT UPON AGENCY RECORD
           ____________________________________________________

                                     Matthew T. McGrath

                                     BARNES, RICHARDSON & COLBURN, LLP
                                     1850 M ST NW, Suite 1060
                                     Washington, DC, 20036
                                     Tel: (202) 483-0070

                                     Counsel to Foshan Yixin Stone Company Limited

May 6, 2021
            Case 1:19-cv-00140-LMG Document 84                                  Filed 05/06/21             Page 2 of 13




                                                  TABLE OF CONTENTS


I.     INTRODUCTION ................................................................................................................... 1
II. ARGUMENT........................................................................................................................... 1
     A. THE DEFENDANT’S AND DEFENDANT-INTERVENOR’S RESPONSE BRIEFS DO
     NOT MEANINGFULLY CHALLENGE YIXIN’S CONTENTION THAT BAODING
     RENDERS YIXIN’S ANTIDUMPING DUTY MARGIN UNLAWFUL ................................. 1
     B. YIXIN’S ANTIDUMPING DUTY MARGIN ESTABLISHED BY THE DEPARTMENT
     IS COMMERCIALLY IMPOSSIBLE AND AS A RESULT THE FACTORS OF
     PRODUCTION USED TO CALCULATE THE MARGIN MUST BE REVISED AND
     YIXIN’S MARGIN RECALCULATED .................................................................................... 7
III.      CONCLUSION .................................................................................................................... 8
            Case 1:19-cv-00140-LMG Document 84                                      Filed 05/06/21             Page 3 of 13




                                                 TABLE OF AUTHORITIES




Cases

Baoding Mantong Fine Chemistry Co. v. United States, 113 F. Supp. 3d 1332 (Ct. Int’l Trade
 2015) ................................................................................................................................... passim

Baoding Mantong Fine Chemistry Co. v. United States, 222 F. Supp. 3d 1231 (Ct. Int’l Trade
 2017) ................................................................................................................................... passim

Borlem S.A.-Empreedimentos Industriais v. United States, 913 F.2d 933 (Fed. Cir. 1990)........... 8

Nan Ya Plastics Corp. LTD. v. United States, 810 F.3d 1333 (Fed. Cir. 2016) ......................... 1, 6

Sigma Corp. v. United States, 117 F.3d 1401, 1408 (Fed. Cir. 1997) ............................................ 3

T.T. International Co., v United States, 439 F. Supp. 3d 1370 (Ct. Int’l Trade 2020) ................... 4

Torrington Co. v. United States, 68 F.3d 1347 (Fed. Cir. 1995) .................................................... 6

Yangzhou Bestpak Gifts & Crafts Co., Ltd. v. United States, 716 F.3d 1370 (Fed. Cir. 2013) ...... 2
Statutes

28 U.S.C. § 2643(b) ........................................................................................................................ 8
Administrative Materials

Certain Quartz Surface Products From the People’s Republic of China, 84 Fed. Reg. 23,767
 (Dept. of Commerce May 23, 2019)............................................................................................ 6

Notice of Final Determination of Sales at Not Less Than Fair Value: Certain Color Television
 Receivers from Malaysia, 69 Fed. Reg. 20,592 (Dept. of Commerce, Apr. 16, 2004) ............... 2




                                                                       iii
         Case 1:19-cv-00140-LMG Document 84             Filed 05/06/21    Page 4 of 13




   I.       INTRODUCTION

         Plaintiff Foshan Yixin Stone Company Limited (“Yixin”), herein replies to the Response

Briefs filed by the Defendant, United States, and Defendant-Intervenor, Cambria Company LLC.

See, Defendant’s Response to Consolidated Plaintiff’s Rule 56.2 Motion for Judgment Upon the

Agency Record (Mar. 23, 2021) (“Def. Br.”), and Defendant-Intervenor Cambria Company LLC’s

Response to Foshan Yixin Stone Company Ltd.’s Motion for Judgment on the Agency Record

(Apr. 6, 2021) (“Def. Int. Br.”), respectively.

   II.      ARGUMENT

         Neither the Defendant nor Defendant-Intervenor have meaningfully challenged the basic

and fundamental principle established by Baoding. In Baoding, Chief Judge Stanceu established

that antidumping duty margins calculated by the Department of Commerce (“the Department”)

which, unlike the Federal Circuit’s ruling in Nan Ya Plastics, “signified commercially

impossibility,” are unsupported by substantial evidence and is contrary to law. Baoding Mantong

Fine Chemistry Co. v. United States, 222 F. Supp. 3d 1231 (Ct. Int’l Trade 2017) (“Baoding II”),

at 1239. See generally, Nan Ya Plastics Corp. LTD. v. United States, 810 F.3d 1333 (Fed. Cir.

2016) (“Nan Ya Plastics”); Baoding Mantong Fine Chemistry Co. v. United States, 113 F. Supp.

3d 1332 (Ct. Int’l Trade 2015) (“Baoding I”) (collectively with Baoding II, “Baoding”).

         Considering the “commercially impossible” standard established in Baoding, Yixin’s

antidumping duty margin must be understood as commercially impossible. Therefore, in reaching

this assessment and conclusion, Yixin’s antidumping duty margin is unsupported by substantial

evidence and otherwise contrary to law.

   A. THE DEFENDANT’S AND DEFENDANT-INTERVENOR’S RESPONSE BRIEFS
      DO NOT MEANINGFULLY CHALLENGE YIXIN’S CONTENTION THAT
      BAODING RENDERS YIXIN’S ANTIDUMPING DUTY MARGIN UNLAWFUL
        Case 1:19-cv-00140-LMG Document 84               Filed 05/06/21    Page 5 of 13




       The Defendant and Defendant-Intervenor fail to meaningfully challenge Yixin’s

contention that the Department’s calculation of Yixin’s antidumping duty margin confirms a

“commercially impossible” standard as established in Baoding. Both the Defendant and

Defendant-Intervenor principally base their arguments on the outcome presented in Nan Ya

Plastics. Def. Br. at 24-27; Def. Int. Br. at 2-5. However, both the Defendant and Defendant-

Intervenor fail to acknowledge that Baoding II explicitly asserts that Nan Ya Plastics does not

“invalidate the court’s opinion and order {in Baoding I}.” Baoding II, at 1239.

       In Baoding I, the Court established a “commercially impossible” standard for instances

where the Department’s calculated antidumping duty margin is absurdly high, as is the case for

Yixin in the present dispute, that the antidumping duty margin must be understood as unsupported

by substantial evidence, and otherwise contrary to law, as a result of the Department not

considering accurate information on the record. This standard is grounded in the Department’s

overarching statutory and legal mandate to “calculate dumping margins as accurately as possible”

in a way that is “fair and equitable.” See, Yangzhou Bestpak Gifts & Crafts Co., Ltd. v. United

States, 716 F.3d 1370 (Fed. Cir. 2013), 1379. Therefore, for an assigned antidumping duty margin

to be in accordance with the law, the Department may not rely on a calculated margin which

completely “{defies any} commercial and economic reality.” Baoding I, at 1334. Cf. Notice of

Final Determination of Sales at Not Less Than Fair Value: Certain Color Television Receivers

from Malaysia, 69 Fed. Reg. 20,592 (Dept. of Commerce, Apr. 16, 2004), and accompanying

Issues and Decision Memorandum at cmt. 26.1




1
  In identifying the most appropriate surrogate financial statement(s) on the record, as a
component of its larger process of calculating constructed value, the Department looks to
replicate the hypothetical “home market profit experience {of Respondent} as closely as
possible.”
                                                2
        Case 1:19-cv-00140-LMG Document 84                 Filed 05/06/21     Page 6 of 13




       Baoding further elaborates on the “commercially impossible” standard established by this

Court. The Court clarified that the Department does not satisfy its legal burden of proof if it simply

“conducted its surrogate value determinations in accordance with the relevant legal authorities and

supported its determinations with substantial evidence” because the surrogate values used must

still be within “limits of permissible approximation.” Baoding I, at 1338 (quoting Sigma Corp. v.

United States, 117 F.3d 1401, 1408 (Fed. Cir. 1997)). Further, the Court has explicitly

distinguished its “commercially impossible” standard from its holding in Nan Ya Plastics. Chief

Judge Stanceu asserted that the holding in Nan Ya Plastics did not “invalidate the court’s opinion

and order {in Baoding}” because Nan Ya Plastics addresses instances where an antidumping duty

margin may or may not be grounded in “accuracy or commercial reality,” whereas Baoding I

addresses instances where the calculated antidumping duty margins clearly “signifie{s}

commercial impossibility.” Baoding II, at 1239-1340.

       The Defendant and Defendant-Intervenor collectively make four general arguments

challenging Yixin’s contention that the Department’s margin allocation for Yixin is in line with

the standard established in Baoding as a “commercially impossible” standard, and should therefore

be reevaluated by the Department.

       First, both Defendant and Defendant-Intervenor argue that Yixin “raises no objections to

{the Department’s} use of the data” and that Yixin’s argument “hinges on its challenges to {the

Department’s} surrogate values.” Def. Br. at 24. See also, Def. Int. Br. at 2. As discussed in Yixin’s

initial brief before this Court, it is Yixin’s position that the Department has selected aberrational

surrogate values for Yixin’s factors of production, and consequently an absurdly high margin has

been incorrectly calculated by the Department for Yixin. However, it is also Yixin’s position that

Yixin’s assigned margin is independently “commercially impossible,” and therefore, the



                                                  3
        Case 1:19-cv-00140-LMG Document 84                Filed 05/06/21     Page 7 of 13




Department must reevaluate “any and all aspects of the calculation” including and specifically, the

use of “invalid surrogate values for {certain} factors of production” and “surrogate financial

ratios.” Baoding I, at 1324.

       Second, the Defendant and Defendant-Intervenor both argue, relying on Nan Ya Plastics,

that because the Department calculated the margin in a way which was fully consistent with the

statutory criteria for selecting surrogate values, the margin is supported by substantial evidence,

and otherwise in accordance with law. Def. Br. at 24-25; Def. Int. Br. at 3-5. Specifically, the

Defendant argues that Yixin’s argument to this effect is misplaced, and that the Court’s “Baoding

decisions sought to harmonize the Court ruling with the Federal Circuit’s binding decision in Nan

Ya Plastics, based on differing facts, rather than to declare an additional stand-alone test beyond

what Nan Ya Plastics requires.” Def. Br. at n.4. In fact, both the Defendant and Defendant-

Intervenor have failed to understand Yixin’s argument and have instead simply relied upon similar

arguments presented in a separate and unrelated case. By relying on the outcome of T.T.

International Co., v. United States, both the Defendant and Defendant-Intervenor are requesting

that the Court disregard Yixin’s argument in the present proceeding. See, Def. Br. 24; Def. Int. Br.

3, referring to T.T. International Co., v United States, 439 F. Supp. 3d 1370 (Ct. Int’l Trade 2020).

However, it is neither fair nor reasonable for the Court to throw out Yixin’s arguments on this

basis alone. Each case involves different parties with different set of facts, which warrant an

assessment on the part of Yixin to determine that the Department erred in applying an absurdly

high antidumping duty margin which was not in accordance with law and which needs to be

reevaluated.

       Third, and related to Defendant and Defendant-Intervenor’s Nan Ya Plastics applicability

arguments, as an initial point, Chief Judge Stanceu did not consider Nan Ya Plastics to constitute



                                                 4
        Case 1:19-cv-00140-LMG Document 84                Filed 05/06/21      Page 8 of 13




controlling precedent when issuing a ruling in Baoding II for instances where the calculated margin

“signified commercial impossibility.” Specifically, Chief Judge Stanceu stated that “even if Nan

Ya Plastics Corp. were considered to be a holding controlling the outcome of this case (which it

is not), the guidance the Court of Appeals provided in its opinion would not support the notion that

the court’s order remanding the Final Results is invalid.” Baoding II, at 1239 (emphasis added).

Therefore, and in addition, the Defendant’s comments that Baoding I was decided prior to Nan Ya

Plastics is irrelevant and should be disregarded. Def. Br. at 25.

       Further, it is Yixin’s position that the Department failed to satisfy its legal requirements in

determining an antidumping duty margin for Yixin. See, Memorandum of Points and Authorities

In Support of Foshan Yixin Stone Company Ltd. Motion for Judgment on the Agency Record (Jan.

28, 2020) (“Yixin Br.), at 4. As such, the Court’s opinion in Baoding noted the Department has

not satisfied its legal requirements as the margin established by the Department was not accurate,

and “a margin is accurate if it is supported by substantial evidence and reflects commercial reality

if it is consistent with the statutory method.” Baoding II, at 1239, citing Nan Ya Plastics, at 1344.

Further, the Court stated that

       {a}lthough the opinion and order in Baoding Mantong cited appellate decisions discussing
       the concepts of accuracy and commercial reality, the problem posed by the enormity of the
       margin in the Final Results, and by the inconsistency with the record facts, was more
       serious than those terms might be understood to imply. As the court pointed out, a margin
       of 453.79% that is not an adverse inference but instead is an actual, calculated weighted-
       average dumping margin would have to have been based on normal value that is between
       five and six times the U.S. price, i.e., a U.S. price reflecting goods sold at a huge loss.

Baoding II, at 1239.

       In a similar vein, it is not that Yixin is contesting the Department’s allocation of a 333.09

percent margin just because it is abnormally high. Yixin is not “complain{ing that} the margin is

too high based on surrogate values.” Def. Br. at 25. Instead, it is Yixin’s contention that the



                                                 5
          Case 1:19-cv-00140-LMG Document 84               Filed 05/06/21     Page 9 of 13




Department’s conclusion to enforce a final margin at this absurdly high rate is neither supported

by substantial evidence nor otherwise in accordance with law. Defendant argues that a “results-

oriented approach is not intended by Congress and misconceived not only the scope of the agency’s

statutory responsibility, but also the nature of the administrative process.” Def. Br. at 25, citing

Nan Ya Plastics, at 1345. However, the Defendant fails to acknowledge that it is the Department’s

duty to allocate antidumping duty margins that are “remedial, not punitive, measures . . . {and its}

purpose is {to} prevent foreign manufacturers from injuring domestic industries by selling their

products in the United States at less than ‘fair value.’” Torrington Co. v. United States, 68 F.3d

1347 (Fed. Cir. 1995), at 1352. Therefore, by establishing an absurdly high margin for Yixin, the

Department has not taken its core duties into consideration and has instead established a punitive

result.

          Fourth, the Defendant argues that “Yixin’s argument that the mere fact of its profitability

proves that its dumping margin is commercially impossible does not consider that ‘profit is a

function of not only the revenue a company earns, but also the costs that it incurs.’” Def. Br. 26,

citing to Certain Quartz Surface Products From the People’s Republic of China, 84 Fed. Reg.

23,767 (Dept. of Commerce May 23, 2019), and accompanying Issues and Decision

Memorandum, P.D. 1116 (“IDM”), at 46. Further, the Defendant goes on to state that “while

Yixin’s financial statements may show a profit, {the Department} ‘cannot be assured that Yixin

Stone would have made a similar profit had it been located in a market economy country,’ when

the combination of low prices and increased costs can result in a higher dumping margin.” Def.

Br. at 26-27, citing to IDM at 46-47. However, The Department did not find it necessary to

investigate, let alone determine, the existence of domestic or export subsidies sufficient to offset

such enormous losses. The underlying logic of producing an article at a significant cost as



                                                   6
       Case 1:19-cv-00140-LMG Document 84                Filed 05/06/21      Page 10 of 13




represented by a 333.09 percent calculated margin, similarly, must be understood as “signified

commercial impossibility.” Baoding II, at 1239. Therefore, this provides more reasoning that the

Department’s final margin imposed on Yixin was not supported by substantial evidence and

otherwise not in accordance with law.

       As demonstrated above, all arguments from Defendant and Defendant-Intervenor may be

addressed and refuted directly by a simple and correct reading of the Boading cases. Therefore,

neither the Defendant, nor Defendant-Intervenor, have meaningfully challenged Yixin’s

contention that the antidumping duty margin applied by the Department is “commercially

impossible” based on the standard established in Baoding.

   B. YIXIN’S ANTIDUMPING DUTY MARGIN ESTABLISHED BY THE
      DEPARTMENT IS COMMERCIALLY IMPOSSIBLE AND AS A RESULT THE
      FACTORS OF PRODUCTION USED TO CALCULATE THE MARGIN MUST BE
      REVISED AND YIXIN’S MARGIN RECALCULATED

       As demonstrated above, the Defendant and Defendant-Intervenor have failed to

meaningfully challenge Yixin’s contention that the antidumping duty margin allocated by the

Department to Yixin is “commercially impossible.” As a result, the factors of production used by

the Department to calculate an antidumping duty margin for Yixin must be revised and revisited

to ensure that the calculation of a new margin is supported by substantial evidence and in

accordance with law. See, Yixin Br.

       Pursuant to Baoding, where a margin is found to be “commercially impossible,” as is the

situation for Yixin in the present case, the Court’s remand should require the Department to

reevaluate “any and all aspects of the calculation” including specifically, the use of “invalid

surrogate values for factors of production” and “surrogate financial ratios.” Baoding I, at 1324.

Pursuant to such a finding and if the Court deems it to be appropriate, Yixin would welcome the

ability for the Court to exercise its authority to reopen the factual record before the Department to

                                                 7
          Case 1:19-cv-00140-LMG Document 84             Filed 05/06/21     Page 11 of 13




ensure the most accurate calculation for Yixin’s antidumping duty margin. See, Borlem S.A.-

Empreedimentos Industriais v. United States, 913 F.2d 933 (Fed. Cir. 1990), at 937 (quoting 28

U.S.C. § 2643(b), when the court cannot arrive at “the correct decision on the basis of the evidence

in any civil action,” it may order “such further administrative or adjudicative procedures as {it}

considers necessary”). If the Court finds Yixin’s margin “signified commercial impossibility,”

under Baoding, the Department must revise its surrogate value selection to ensure the calculation

of a new antidumping duty margin for it to be supported by substantial evidence and in accordance

with law.

   III.      CONCLUSION

          For the reasons stated above and in Yixin’s Rule 56.2 Brief, Yixin respectfully requests

that the Court grant Yixin’s motion for judgment on the administrative record. The Court should

find that the Department assigned Yixin a “commercially impossible”, and consequently, an

unlawful antidumping duty margin. The Court should remand the case to the Department to

recalculate an antidumping duty margin which incorporates representative valuations of Yixin’s

factors of production.



                                              Respectfully Submitted,

                                              /s/ Matthew T. McGrath
                                              Matthew T. McGrath

                                              BARNES, RICHARDSON & COLBURN, LLP
                                              1850 M ST NW, Suite 1060
                                              Washington, DC, 20036
                                              Tel: (202) 483-0070

                                              Counsel to Foshan Yixin Stone Company Limited

May 6, 2021



                                                 8
          Case 1:19-cv-00140-LMG Document 84             Filed 05/06/21      Page 12 of 13




                              CERTIFICATE OF COMPLIANCE

          Pursuant to Chambers Procedures 2(B)(1) and 2(B)(2), I, Matthew T. McGrath, hereby

certify that this reply brief complies with the word limitations. Excluding the table of contents,

table of authorities, signature block, and any certificates of counsel, the word count for this reply

brief is 2,368 words. This certified count is based on the word count feature in the word processing

system (Microsoft Word) used to prepare this reply brief. This brief complies with the word

limitation provided by the Court in its Amended Scheduling Order dated December 23, 2020, ECF

No. 71.

                                                      /s/ Matthew T. McGrath
                                                      Matthew T. McGrath


Date: May 6, 2021
        Case 1:19-cv-00140-LMG Document 84                  Filed 05/06/21      Page 13 of 13




                                  CERTIFICATE OF SERVICE

        I, Matthew T. McGrath, hereby certify that, on this 6th day of May 2021, a true and correct

copy of the attached REPLY BRIEF OF FOSHAN YIXIN STONE COMPANY LIMITED IN

SUPPORT OF USCIT RULE 56.2 MOTION FOR JUDGMENT UPON AGENCY

RECORD is being filed electronically. Pursuant to the Court’s Administrative Order 02-01, this

filing constitutes electronic service on all parties participating in this action.

                                                /s/ Matthew T. McGrath
                                                Matthew T. McGrath

                                                BARNES, RICHARDSON & COLBURN, LLP
                                                1850 M ST NW, Suite 1060
                                                Washington, DC, 20036
                                                Tel: (202) 483-0070

Date: May 6, 2021
